AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [=]

United States
Plaintiff
Vv.

Tova Noel
Defendant

Case No. 1:19-CR-00830-AT

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Tova Noel

Date: 02/02/2020 “oe

Altornevs-sTenature

Eric J. Sarraga ES6095

Printed name and bar number

Foy & Seplowitz
105 Main Street
Hackensack, NJ 07601

Address

esarraga@foyseplowitz.com
E-mail address

(201) 457-0071

Telephone number

(201) 457-0072
FAX number
